Citation Nr: 1544959	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  03-05 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU), prior to December 26, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1979 to November 1982, with prior active service.  He also had service in the Army National Guard of Alabama from August 1975 to July 1978 and December 1982 to August 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Montgomery, Alabama Regional Office (RO) that granted a TDIU effective on and after December 26, 2012.  The Board then remanded this case for further development in July 2011, August 2012, July 2013, and September 2014.

This appeal was processed using Virtual VA and the Veterans Benefits Management System.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary in this case to obtain substantial compliance with the Board's September 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, in its September 2014 remand, the Board requested that the AOJ obtain a VA examination for the Veteran's TDIU claim which would address the Veteran's symptoms and employability during three relevant time periods, including (1) from 2002 through 2012 - addressing the Veteran's service-connected right index finger laceration residuals, left hand ulnar nerve laceration residuals, left maxilla scar residuals, and hemorrhoids, (2) from February 2012 to December 2012 - addressing the Veteran's service-connected scars of the head, face, and neck, and (3) from May 2012 to December 2012 - addressing the Veteran's service-connected posttraumatic-stress disorder (PTSD).  The Board's September 2014 remand also requested that the VA examiner provide an opinion as to the impact of the Veteran's above listed service-connected conditions on his employability singularly and in the aggregate.  

While the Veteran was afforded subsequent VA examinations in December 2014, April 2015, and July 2015, the examiners failed to provide an opinion as to the impact of the Veteran's service-connected conditions on his unemployability in the aggregate.  The Board also notes that the July 2015 VA psychiatric examiner also noted that an opinion could not be provided as to the impact of the Veteran's PTSD from May 2012 to December 2012, largely due to the Veteran's inability to provide a history of his symptoms and PTSD from that time period.  The examiner noted, however, that comprehensive neuropsychological testing was recommended to determine the exact nature of the cognitive difficulties (the Veteran has dementia) versus malingering.  A new VA examination which complies with the Board's September 2014 remand directives, and is adequate for rating purposes, is therefore, required in this case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file, to include all updated VA medical records.  All information obtained must be made part of the paper or electronic file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  After the above development has been completed and all records associated with the claims file, obtain a social and industrial survey from a different examiner than the one who provided the 2015 survey, to ascertain the Veteran's employment functioning during the relevant time periods as noted below.  The claims file must be made available to the examiner.  Review of such must be noted.  The report from this survey must include comments on the Veteran's day to day functioning and the degree of social and industrial impairment which the Veteran experiences as a result of his service-connected disabilities.  The surveyor/social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.  The surveyor is not limited to the foregoing instructions, but the individual conducting the survey may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

First, the examiner must review the prior July 2015 survey and determine if neuropsychological testing should be conducted.  If not, the examiner must explain why this is not the case.

Second, the surveyor should comment on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities during the relevant time periods as noted below:

(a) For all service-connected disorders for the period of 2002 to 2012, including, but not limited to, service-connected right index finger laceration residuals, left hand ulnar nerve laceration residuals, left maxilla scar residuals, and hemorrhoids;

(b) For all service-connected disorders for the period of  February 2012 to December 2012, including, but not limited to, service-connected scars of the head, face, and neck, right index finger laceration residuals, left hand ulnar nerve laceration residuals, left maxilla scar residuals, and hemorrhoids and

(c) For all service-connected disorders for the period of  May 2012 to December 2012, including, but not limited to, service-connected PTSD, scars of the head, face, and neck, right index finger laceration residuals, left hand ulnar nerve laceration residuals, left maxilla scar residuals, and hemorrhoids.

The surveyor must provide an opinion as to the impact of each service-connected disorder singularly as well as the impact of all of the Veteran's service-connected disorders together.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The AOJ should ensure that the clinical reports requested above comply with this remand.  If a report is insufficient, or if a requested action is not taken or is deficient, it should be returned to the examiner for correction.  See Stegall, supra.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




